GENERAL CONVEYANCE AGREEMENT
LEAMAN AREA, ALBERTA


THIS AGREEMENT made this 14th day of April, 2011.


BETWEEN:


Huron Energy Corporation, a body corporate, registered to carry on business in
the Province of Alberta and having an office in the City of Calgary, in the
Province of Alberta (hereinafter called the "Vendor")


- and -


TNGS Oil & Gas, Inc., a body corporate, registered to carry on business in the
Province of Alberta and having an office in the City of Calgary, in the Province
of Alberta (hereinafter called the "Purchaser")


Whereas the Vendor has agreed to sell the Assets to the Purchaser and the
Purchaser has agreed to purchase the Assets from the Vendor on the terms and
conditions set forth herein;


Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Vendor and the Purchaser, the Parties
agree as follows:


1.00           INTERPRETATION


1.01           Definitions


In this Agreement:


a)  
"Agreement" means this document, together with Schedule "A" attached hereto.



b)  
"Assets" means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests.



c)  
"Closing Date" means April 14, 2011 or such other date as mutually agreed to.



d)  
"Effective Date" means 8:00 a.m., on the first day of April, 2011.



e)  
"Lands" means the lands set forth and described in Schedule "A", and includes
the Petroleum Substances within, upon or under those lands, together with the
right to explore for and recover Petroleum Substances are granted by the Leases.



f)  
"Leases" means the leases and other documents of title set forth and described
in Schedule "A" through which the holder thereof is entitled to drill for, own
or remove the Petroleum Substances within, upon or under the Lands or through
which that holder is entitled to a share of Petroleum Substances removed from
the Lands, and includes, if applicable, all renewals and extensions of those
documents and all documents issued in substitution therefore.




 
1

--------------------------------------------------------------------------------

 

g)  
"Miscellaneous Interests" means the Vendor’s entire interest in and to all
property, assets and rights, other than the Petroleum and Natural Gas Rights and
the Tangibles, to the extent such property, assets and rights pertain to the
Petroleum and Natural Gas Rights or the Tangibles, including without limitation
all agreements, proprietary seismic or documents relating directly thereto, and
all subsisting rights to enter upon, use and occupy the surface of any of the
Lands, but  excluding the Vendor's tax and financial records, economic
evaluations and non proprietary geophysical data and other documents or data
insofar as they pertain to the Vendor's proprietary technology or
interpretations.



h)  
"Party" means a person, partnership or corporation that is bound by this
Agreement.



i)  
"Permitted Encumbrances" means the terms and conditions of the Leases and
applicable operating agreements, the Regulations, the reservations or
limitations in any Crown grant of the Lands, inchoate liens, rights of way,
easements and similar rights in land and other restrictions on the use of the
Assets granted in the ordinary course of business by a party acting reasonably,
but, unless identified in Schedule "A", do not include preferential rights of
purchase, overriding royalties, net profits interests or other similar burdens
applicable to the Assets.



j)  
"Petroleum and Natural Gas Rights" means the Vendor's entire interest in and to
the Leases, insofar as they pertain to the Lands.



k)  
"Petroleum Substances" means petroleum, natural gas, sulphur and every other
mineral or substance, the right to explore for which, or an interest in which,
is granted for the Lands under the Leases.



l)  
"Purchase Price" means the amount paid by the Purchaser to the Vendor under
Clause 2.01, as modified by the adjustments provided for herein.



m)  
"Regulations" means all statutes, laws, rules, orders and regulations in effect
from time to time and made by governments or governmental agencies having
jurisdiction over the Assets.



n)  
"Tangibles" means the Vendor's entire interest in and to all tangible
depreciable property, real property and assets that are:



i)  
used for production, processing, gathering, storage, treatment or other
operations respecting the Lands, including, without limitation, the well
equipment and casing relating to the Wells; and



ii)  
any additional items, whether located on or off the Lands, that are indicated in
Schedule "A" to be specifically included as Tangibles.



 
o) "Wells" means those wells set forth in Schedule "A" attached hereto.



1.02
The headings in this Agreement are inserted for convenience of reference only
and are not to be used in any way in interpreting any provision
hereof.  Whenever the singular or masculine or neuter is used in this Agreement,
it will be interpreted as meaning the plural or feminine or body politic or
corporate, and vice versa, as the context requires.




 
2

--------------------------------------------------------------------------------

 

1.03  
If there is any conflict or inconsistency between a provision of the body of
this Agreement and that of a Schedule or any document conveying the Assets to
the Purchaser, the provision of the body of this Agreement will prevail.  If any
term or condition of this Agreement conflicts with a term or condition of a
Lease or the Regulations, the term or condition of that Lease or the Regulations
will prevail, and this Agreement will be deemed to be amended to the extent
required to eliminate any such conflict.



2.00
SALE AND CONVEYANCE



2.01  
Subject to the adjustment provided for in Clauses 3.01, the Vendor hereby
conveys the Vendor's entire interest in the Assets to the Purchaser, and the
Purchaser hereby accepts directly from the Vendor all of the Vendor's right,
title and interest and to the Assets  in consideration of payment by the
Purchaser to the Vendor of One Hundred Fourty Thousand dollars ($140,000.00) and
the five percent (5%) goods and services tax applicable to the sale of the
Tangibles (Vendor's GST Registration Number 3872934906RT0001) under the Excise
Tax Act (Canada), the receipt of which is hereby acknowledged by the Vendor.



2.02  
The consideration paid for the Assets under Clause 2.01 is allocated among the
Assets as follows:



To Petroleum and Natural Gas Rights
$111,999.00
To Tangibles (exclusive of goods and services tax)
$28,000.00
To Miscellaneous Interests
$1.00
Purchase Price
$140,000.00
Plus 5% goods & services tax
$1,400.00
TOTAL PAID
$141,400.00



3.00           EFFECTIVE TIME AND ADJUSTMENTS


3.01  
This Agreement and the conveyance of Assets hereunder shall be deemed effective
as of the Effective Date.  The Parties will adjust and apportion costs,
obligations, expenses, revenues and benefits of every kind attributable to the
Assets, as of the Effective Date.  That adjustment will be made on an accrual
basis, in accordance with generally accepted accounting principles, provided
that Petroleum Substances that were produced, but not sold, as of the Effective
Date, will be credited to the Vendor.  A final adjustment and accounting of all
charges and credits to be adjusted will be conducted within 90 days of the
Effective Date, and any such adjustments will be settled by payment within 30
days thereafter.



3.02  
Notwithstanding Clauses 3.01, 4.01, 4.03 and 5.01, any adjustments established
by an audit conducted under the Regulations or the provisions of the Leases
respecting the payment of royalties will be made at the time that adjustment is
established, with payment made by the Party required to make payment hereunder
within 15 days of being notified of the determination of the amount owing.



4.00           REPRESENTATIONS AND WARRANTIES


4.01           The Vendor represents and warrants to the Purchaser that:


 
a)
The Vendor is a corporation, duly organized, validly subsisting under the laws
of its jurisdiction of incorporation, and duly registered and authorized to
carry on business in the jurisdiction(s) where the Lands are located;



 
b)
The Vendor has the requisite capacity, power and authority to execute this
Agreement and all other documents to be executed by it hereunder, and to perform
its obligations hereunder;


 
3

--------------------------------------------------------------------------------

 

 
c)
The execution and delivery of this Agreement and the completion of the sale of
the Assets hereunder are not and will not be in breach of, or in conflict with:



 
i)
any provision of the by-laws or other constating or governing documents of the
Vendor;



 
ii)
any agreement, instrument, permit or authority to which the Vendor is a party or
by which the Vendor is bound; or



 
iii)
the Regulations or any judicial order or judgement applicable to the Vendor or
the Assets;



 
d)
The Vendor has taken all actions necessary to authorize the sale of the Assets
hereunder and has authorized and validly executed and delivered this Agreement
and all other documents executed and delivered on behalf of the Vendor
hereunder.  This Agreement and those documents constitute binding obligations of
the Vendor enforceable in accordance with their respective terms and conditions;



e)      The Vendor is not a non-resident of Canada within the meaning of the
Income Tax Act (Canada);


 
f)
The Vendor has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees, if any, with respect to the
transaction herein for which the Purchaser will have any responsibility;



 
g)
To the best of the information, knowledge and belief of the Vendor, there are no
unsatisfied judgments, claims, proceedings, actions, governmental investigations
or lawsuits in existence, contemplated or threatened with respect to the Assets
or the interest of the Vendor therein, and there exists no particular
circumstance that the Vendor reasonably believes will give rise to such a claim,
proceeding, action, governmental investigation or lawsuit;



 
h)
To the best of the information, knowledge and belief of the Vendor, no act or
omission has occurred whereby the Vendor is, or would be, in default under the
Regulations, the terms of any Lease or any agreement pertaining to the Assets,
where such a default would impact materially and adversely upon the Assets, or
any of them;



 
i)
There are no outstanding authorizations for expenditure or outstanding financial
commitments respecting the Assets, other than as disclosed in writing by the
Vendor to the Purchaser;



 
j)
The Vendor does not warrant its title to the Assets, but, unless specifically
identified in Schedule "A" or included in the Permitted Encumbrances, the
Vendor's interest in the Assets is not subject to reduction under any agreement,
by payout of a well, by payout penalty payable by the Vendor arising from
independent operations under an operating agreement or otherwise,  and is free
and clear of all liens, mortgages, pledges, claims, options, preferential rights
of purchase, encumbrances, overriding royalties, net profits interests or other
burdens created by, through or under the Vendor or of which the Vendor is
otherwise aware;



 
k)
The Petroleum and Natural Gas Rights are not subject to any gas balancing
agreement or, except as identified in Schedule "A", any agreement for the sale
of Petroleum Substances that the Purchaser is required to assume that requires
the sale of more than 30 days of production (without an early termination
penalty or other cost) or the delivery of Petroleum Substances to the purchaser
thereof without receiving in due course (and being entitled to retain) full
payment at current market price or the contract price therefore;


 
4

--------------------------------------------------------------------------------

 

 
l)
To the best of the information, knowledge and belief of the Vendor, none of the
Lands are subject to an agreement that provides for an area of mutual interest;



 
m)
The Vendor is not aware of and has not received any orders or directives under
the Regulations that relate to environmental matters and require any work,
repairs, construction or capital expenditures with respect to the Assets, where
such orders or directives have not been complied with in all material respects,
or any written demand or notice issued under the Regulations with respect to the
breach of any environmental, health or safety law applicable to the Assets
(including without limitation any Regulations respecting the use, storage,
treatment, transportation or disposition of environmental contaminants, which
demand or notice remains outstanding as of the Effective Date); and



 
n)
Subject to the other Vendor representations and warranties contained in this
Section 4.01, the Permitted Encumbrances and the satisfaction of the obligations
required to maintain the Leases in good standing by the applicable lessees, the
Purchaser may, for the residue of the term of the Leases, hold and utilize the
Assets for the Purchaser's own use and benefit without any interruption by the
Vendor or any other person claiming by, through or under the Vendor.



The Vendor makes no representations or warranties to the Purchaser in addition
to those in this Clause 4.01.   The Vendor does not make representations or
warranties respecting: (i) the quantity, quality or recoverability of Petroleum
Substances respecting the Lands; (ii) any estimates of the value of the Assets
or the revenues applicable to future production from the Lands; (iii) any
engineering, geological or other interpretations or economic evaluations
respecting the Assets; (iv) the rates of production of Petroleum Substances from
the Lands; (v) the quality, condition or serviceability of the Assets; or (vi)
the suitability of their use for any purpose.  Without restricting the
generality of the foregoing, but subject always to Clause 4.03, the Purchaser
acknowledges that it has made its own independent investigation, analysis,
evaluation and inspection of the Vendor's interests in the Assets and the state
and condition thereof and that it has relied solely on that investigation,
analysis, evaluation and inspection as to its assessment of the condition,
quantum and value of the Assets.


4.02
The Purchaser represents and warrants to the Vendor that:



 
a)
The Purchaser is a corporation, duly organized, validly subsisting under the
laws of its jurisdiction of incorporation, and duly registered and authorized to
carry on business in the jurisdiction(s) where the Lands are located;



 
b)
The Purchaser has the requisite capacity, power and authority to execute this
Agreement and all other documents to be executed by it hereunder, and to perform
its obligations hereunder;



 
c)
The execution and delivery of this Agreement and the completion of the purchase
of the Assets hereunder are not and will not be in breach of, or in conflict
with:



 
i)
any provision of the by-laws or other constating or governing documents of the
Purchaser; or



 
ii)
the Regulations or any judicial order or judgement applicable to the Purchaser;
and



 
d)
The Purchaser has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees with respect to the transaction herein
for which the Vendor will have any responsibility;




 
5

--------------------------------------------------------------------------------

 

 
e)
The Purchaser is eligible under the Regulations to accept the transfer of the
applicable licence or approval for any Well or Tangibles for which it is
intended to replace the Vendor as operator following the Closing Date.



4.03  
Each Party acknowledges that the other may rely on the representations and
warranties made by that Party under Clause 4.01 or 4.02.  Those representations
and warranties will continue in full force and effect and will survive the
Effective Date for a period of 1 year, for the benefit of the Party for which
those representations and warranties were made.  In the absence of fraud,
however, no claim or action may be commenced for a breach of any that
representation or warranty, unless, within that period, written notice
specifying that breach in reasonable detail has been provided to the Party that
made that representation or warranty.



5.00           LIABILITY AND INDEMNIFICATION


5.01           Subject to Clauses 5.03 and 5.04, the Vendor will:


 
a)
be liable to the Purchaser for all losses, costs, damages and expenses
whatsoever that the Purchaser may sustain or incur; and



 
b)
indemnify and save the Purchaser and its directors, officers, agents and
employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever that may be
brought against or suffered by the Purchaser, its directors, officers, agents or
employees or that they may sustain or incur;



as a direct result of any matter attributable to the Assets and occurring or
accruing prior to the Effective Date, except any losses, costs, damages,
expenses, claims, liabilities, actions, proceedings and demands to the extent
that they are caused by the gross negligence or wilful misconduct of the
Purchaser, its directors, officers, agents, employees or assigns.  The
responsibility prescribed by this Clause, however, is not a title warranty and
does not provide an extension of any representation or warranty contained in
Clause 4.01 or an additional remedy for the Vendor's breach
thereof.  Notwithstanding any provision herein, the liability of the Vendor and
the indemnity hereby granted by the Vendor to the Purchaser will only apply to
claims made within 1 year following the Effective Date.


5.02
The Purchaser will:



 
a)
be liable to the Vendor for all losses, costs, damages and expenses whatsoever
that the Vendor may suffer, sustain, pay or incur; and



 
b)
indemnify and save the Vendor and its directors, officers, agents and employees
harmless from and against all claims, liabilities, actions, proceedings,
demands, losses, costs, damages and expenses whatsoever that may be brought
against or suffered by the Vendor, its directors, officers, agents or employees
or that they may sustain or incur;



as a direct result of any matter attributable to the Assets and occurring or
accruing subsequent to the Effective Date, except any losses, costs, damages,
expenses, claims, liabilities, actions, proceedings and demands to the extent
that they are caused by the gross negligence or wilful misconduct of the Vendor,
its directors, officers, agents, employees or assigns.  The responsibility
prescribed by this Clause, however, does not provide an extension of any
representation or warranty contained in Clause 4.02 or an additional remedy for
the Purchaser's breach thereof.



 
6

--------------------------------------------------------------------------------

 

5.03
In no event will the total of the liabilities and indemnities of the Vendor
under this Agreement, including, without limitation, any claims relating to its
representations and warranties, exceed the Purchase Price, except in the event
of fraud.



5.04  
Vendor makes no representations or warranties to the Purchaser as to the
condition, environmental or otherwise, of the Assets, except as is specifically
made under Clause 4.01.  Notwithstanding Clause 5.01, the Purchaser, as of the
Effective Date, will:



 
a)
be solely liable and responsible for any and all losses, costs, damages and
expenses that the Vendor may sustain or incur; and



 
b)
indemnify and save the Vendor and its directors, officers, agents and employees
harmless from any and all claims, liabilities, actions, proceedings, demands,
losses, costs, damages and expenses whatsoever that may be brought against or
suffered by the Vendor, its directors, officers, agents or employees or that
they may sustain or incur;



relating to environmental damage or contamination pertaining to or caused by the
Assets or operations thereon or related thereon, or any of them (regardless of
the date from which they may have accrued), including, without limitation,
damage from or removal of hazardous or toxic substances, clean-up, well
abandonment, reclamation and surface, underground, air, ground water, or surface
water contamination.  Nothing in this Clause, however, will operate to limit any
representation or warranty, made by the Vendor under Clause 4.01 or to affect
the Purchaser's right to make a claim against the Vendor for the breach thereof.


6.00
MAINTENANCE OF ASSETS



6.01
The Vendor will have maintained the Assets in a proper and prudent manner in
accordance with good oil field practice and the Regulations between the
Effective Date and the date hereof.  Between the Effective Date and the date
hereof, the Vendor has not, without the prior written consent of the Purchaser,
assumed any obligations or commitments or proposed or initiated any operations
with respect to the Assets, except to the extent that the Vendor reasonably
determined that those expenditures or actions were necessary for the protection
of life or property, in which case the Vendor will have promptly notified the
Purchaser of such intention or actions and the Vendor's estimate of the costs
and expenses associated therewith.



6.02
Insofar as the Vendor has maintained the Assets on behalf of the Purchaser under
this Article, the Vendor will be deemed to have been the agent of the Purchaser
hereunder.  The Purchaser ratifies all actions taken by the Vendor or refrained
to be taken by the Vendor as authorized hereunder in that capacity during that
period, with the intention that all of those actions will be deemed to be those
of the Purchaser.



6.03
The Purchaser will indemnify the Vendor and its directors, officers, agents and
employees against all liabilities, losses, costs (including reasonable legal
costs on a solicitor-client basis), claims or damages that the Vendor or its
directors, officers, agents or employees may suffer or incur as a result of
maintaining the Assets as the agent of the Purchaser under this Article, insofar
as those liabilities, losses, costs, claims or damages are not caused by the
gross negligence or wilful misconduct of the Vendor or its directors, officers,
agents or employees.  An action or omission of the Vendor or its directors,
officers, agents or employees will not be regarded as gross negligence or wilful
misconduct, to the extent it was done or omitted to be done in accordance with
the instructions of or with the concurrence of the Purchaser.


 
7

--------------------------------------------------------------------------------

 

7.00
NOTICE



7.01  
Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder are to be in writing.  Any notice to be given hereunder
will be served properly if served:



 
a)
personally, by delivering the notice to the Party on which it is to be served at
that Party's address for service.  Personally served notices will be deemed to
be received by the addressee when actually delivered as aforesaid, provided that
such delivery is during normal business hours on any day other than a Saturday,
Sunday or statutory holiday in Alberta.  If a notice is not delivered on such a
day or is delivered after the addressee's normal business hours, that notice
will be deemed to have been received by that Party at the beginning of the
addressee's first business day next following the time of the delivery; or



 
b)
by facsimile directed to the Party on which it is to be served at that Party's
address for service.  A notice so served will be deemed to be received by the
addressee when actually received by it if received within normal business hours
on any day other than a Saturday, Sunday or statutory holiday in Alberta or at
the beginning of the next ensuing business day following transmission if that
notice is not received during those normal business hours.



7.02
The Parties’ addresses for service of notices hereunder are:



VENDOR:
Huron Energy Corporation
 
1000, 202 – 6th Avenue S.W.
 
Calgary, Alberta
 
T2P 2R1
 
Fax: 403-264-2200
 
Attention: Land Department





PURCHASER:
TNGS Oil & Gas, Inc.
 
c/o Bennett Jones LLP
 
4500 Bankers Hall East
 
855 – 2nd Street S.W.
 
Calgary, Alberta
 
T2P 4K7
 
Fax: 403-265-7219
 
Attention: Vivek Warrier





A Party may change its address for service by notice to the other Party.  That
changed address for service thereafter will be effective for all purposes of
this Agreement.



 
8

--------------------------------------------------------------------------------

 

8.00
GENERAL



8.01
The Vendor will provide the Purchaser with copies of documents prepared by the
Vendor that are required to transfer the Vendor's interest in the Assets and the
Vendor's records, files and data pertaining to the Assets at the time of
delivery of a fully executed copy of this Agreement to the Purchaser.  The
Vendor, on behalf of the Purchaser, will promptly register or distribute to
third parties those of such documents that are required to be registered or so
distributed to effect the Purchaser’s acquisition of the Assets.  The Vendor
shall co-operate with the Purchaser to secure execution of such documents and
assurances by the parties thereto other than the Vendor and the Purchaser.  The
Purchaser will reimburse the Vendor for the transfer and registration fees
incurred by the Vendor in registering those documents.  All costs of registering
any discharges of security encumbering the Assets shall be borne by the Vendor.



8.02  
The Parties will execute and deliver such other documents and take such other
actions as may be reasonably necessary to fulfill their respective obligations
under this Agreement.



8.03
Information respecting the Assets obtained by the Purchaser hereunder will be
retained in confidence by the Purchaser and used for the purposes of this
transaction, provided that the Purchaser's right to use or disclose that
information will be subject only to any applicable operating, unit or other
agreements.  Any additional information obtained by the Purchaser as a result of
that access that does not relate to the Assets will continue to be treated as
confidential by the Purchaser and will not be used by the Purchaser without the
prior written consent of the Vendor, to the extent that such information is not
in the public domain.



8.04
This Agreement will be governed by, interpreted and enforced in accordance with
the laws in effect in the Province of Alberta.  Each Party accepts the
jurisdiction of the courts of the Province of Alberta and all courts of appeal
therefrom.



8.05
Only a written waiver by a Party of any breach (whether actual or anticipated)
of any of the terms, conditions, representations or warranties contained herein
will be effective or binding upon that Party.  Any waiver so given will extend
only to the particular breach so waived, and will not limit or affect any rights
with respect to any other or future breach.



8.06
Time is of the essence in this Agreement.



8.07
The representations, warranties, liabilities and indemnities created in this
Agreement are deemed to apply to all assignments, and other documents conveying
the Assets from the Vendor to the Purchaser.  There will not be any merger of
any of those representations, warranties, liabilities or indemnities in those
assignments, transfers or other documents.



8.08
This Agreement supersedes all other agreements between the Parties respecting
the Assets and expresses the entire agreement of the Parties with respect to the
transaction contained herein.



8.09
Subject to Clause 7.02, this Agreement may be amended only by written instrument
executed by the Vendor and the Purchaser.



8.10
The Parties will attempt to resolve any dispute arising under this Agreement
through consultation and negotiation in good faith.  If those attempts fail, the
Parties will then try to resolve that dispute through mediation, with costs of
the mediation being shared equally by the Parties.  However, either Party may
terminate the mediation at any time upon reasonable notice to the other Party.


 
9

--------------------------------------------------------------------------------

 

8.11
This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.





HURON ENERGY
CORPORATION                                                                TNGS
OIL & GAS, INC.


Per: Greg Douglas                                                   Per: Jarnail
Dhaddey






Per:__________                                                   Per: Jack
Adams                                   





 
10

--------------------------------------------------------------------------------

 

This is Schedule "A" attached to and forming part of a General Conveyance
Agreement dated April 14, 2011 between Huron Energy Corporation as Vendor and
TNGS Oil & Gas, Inc. as Purchaser.




ASSETS


Lands
Vendor’s
Interest
Lease No.
Expiry
Encumbrances
Wells
T57 R9W5: 31
P&NG below base Nordegg to base Pekisko
6.00%
0599070341
Continued
Crown Royalty
6-31-57-9W5
02/6-31-57-9W5 (1)
7-31-57-9W5
10-31-57-9W5
11-31-57-9W5 (1)
02/12-31-57-9W5
T58 R10W5: SE 1
P&NG below base Nordegg to base Pekisko
6.00%
0599030221
Continued
Crown Royalty
             

(1)  
Vendor’s interest in the 02/6-31-57-9W5 and 11-31-57-9W5 wells is:

 
0% BPPO and 6.00% APPO



Facilities
Water Disposal Pipeline, Metering Equipment and facilities from 8-36-57-10W5 to
16-35-57-10W5 disposal well
3% working interest


16-35-57-10W5 disposal well
6% working interest

 
 11

--------------------------------------------------------------------------------